DETAILED ACTION
Status of Claims
In the response filed April 19, 2021, Applicant amended claims 1, 8, and 9. Claim 12 was canceled.  Claims 1-11 are pending in the current application.

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are in claims 9-11:
attention object detection means detecting an object 
attention degree calculation means calculating an attention degree
region evaluation means evaluating a degree of effect 
rank setting means setting a rank with respect to a plurality of advertising information items  
advertising assignment means assigning advertising information
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are in claims 1-7: 
an image playback unit playing back a three-dimensional spatial image
an attention object detection unit detecting an object
an attention degree calculation unit calculating an attention degree
a region evaluation unit evaluating a degree of effect 
rank seeking unit ranks
an advertising assignment unit assigning to the advertising display region
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al. (US 2009/0051681 A1) in view of Reed et al. (US 2018/0323972 A1).

Regarding claim 1, Sharp discloses an advertising information processing system, characterized by comprising: 
an image playback unit playing back a three-dimensional spatial image including a plurality of objects and displaying it on a display (Paragraph [0059]: virtual objects created using 3D modeling code to be displayed in the simulated environment); 
an attention object detection unit detecting an object that a viewer pays attention to in the three-dimensional image displayed by the image playback unit (Paragraph [0059]: the object creator or another computer operator identifies 300 the object B as requiring attention monitoring and identifies the viewable surfaces of the object B.); 
a region evaluation unit evaluating, in accordance with the attention degree calculated by the attention degree calculation unit, a degree of effect of an advertising display region which is disposed at a position in the vicinity in a spontaneously visual range even when a visual line of the viewer is not moved, The viewing region is then monitored 330, comparing the viewing region with the locations of avatars A1, A2, A3 within the same sector of the computer-simulated environment, to identify any avatars within the object's viewing region.  [0062] 4.  For each detected avatar A1 within the viewing region, monitor 340 the avatar's current attention region (the 3D volume defined by projecting from a nominal view point through the viewing plane along the line of sight of the avatar to a second plane at a threshold distance from the avatar, as described above).  This attention region corresponds to the avatar-controlling user's clipped field of view, subject to any defined depth limitation (threshold distance) or any defined focus region (limited angular range within the avatar's total field of view) that is associated with the avatar A1.  [0063] 5.  Determine 350 whether B is within the attention region of A1).
Sharp discloses the limitations above. Sharp does not explicitly disclose:
an attention degree calculation unit calculating an attention degree of the viewer with respect to the object, regarding to objects respectively detected for each viewer by the attention object detection unit when the plurality of viewers view the three-dimensional spatial image, on the basis of at least one of the total number of times and the total time of the attention by the plurality of viewers.
Reed teaches:
an attention degree calculation unit calculating an attention degree of the viewer with respect to the object, regarding to objects respectively detected for each viewer by the attention object detection unit when the plurality of viewers view the three-dimensional spatial image, on the basis of at least one of the total number of times and the total time of the attention by the plurality of viewers (Paragraphs [0055]: assign an interest level based on analyzing gaze patterns of one or more users and [0063]: A 
user's gaze pattern may be recorded by analyzing the direction of the user's gaze and any changes in direction of the gaze.  Physical items or attributes such as clothing, hair color and/or hair style may be occluded and/or replaced).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sharp to disclose an attention degree calculation unit calculating an attention degree of the viewer with respect to the object, regarding to objects respectively detected for 
Regarding claim 7, Sharp discloses characterized in that the attention degree calculation unit calculates the attention degree of the viewer with respect to the object, in objects respectively detected by the attention object detection unit when a plurality of viewers view the three-dimensional spatial image, on the basis of at least one of the total number of times and a total time of the attention (Paragraph [0064]).
Regarding claim 8, Sharp discloses a method for evaluating an advertising effect of an advertising display region that is disposed at a position in the vicinity in a spontaneously visual range even when a visual line of the viewer is not moved, from at least one object of a plurality of objects (Paragraph [0055]: This record of attention events can then be analyzed to determine the level of attention given to particular virtual objects.  This analysis can be used for a number of applications, including determining the effectiveness of an advertisement), in a computer system in which a three-dimensional spatial image including the plurality of objects is played back and is displayed on a display (Paragraph [0059]: virtual objects created using 3D modeling code to be displayed in the simulated environment), the method characterized by comprising: 
a first step of allowing an attention object detection unit of the computer system to detect an object that a viewer pays attention to in the three-dimensional image displayed on the display (Paragraph [0059]: the object creator or another computer operator identifies 300 the object B as requiring attention monitoring and identifies the viewable surfaces of the object B.); 
a third step of allowing a region evaluation unit of the computer system to evaluate a degree of effect of the advertising display region in which advertising information is not displayed and is invisible, in accordance with the attention degree calculated by the attention degree calculation unit (Paragraphs The viewing region is then monitored 330, comparing the viewing region with the locations of avatars A1, A2, A3 within the same sector of the computer-simulated environment, to identify any avatars within the object's viewing region.  [0062] 4.  For each detected avatar A1 within the viewing region, monitor 340 the avatar's current attention region (the 3D volume defined by projecting from a nominal view point through the viewing plane along the line of sight of the avatar to a second plane at a threshold distance from the avatar, as described above).  This attention region corresponds to the avatar-controlling user's clipped field of view, subject to any defined depth limitation (threshold distance) or any defined focus region (limited angular range within the avatar's total field of view) that is associated with the avatar A1.  [0063] 5.  Determine 350 whether B is within the attention region of A1).
Sharp discloses the limitations above. Sharp does not explicitly disclose:
a second step of allowing an attention degree calculation unit of the computer system to calculate an attention degree of the viewer with respect to the object, regarding to objects respectively detected for each viewer by the attention object detection unit when the plurality of viewers view the three-dimensional spatial image, on the basis of at least one of the total number of times and the total time of the attention by the plurality of viewers.
Reed teaches:
a second step of allowing an attention degree calculation unit of the computer system to calculate an attention degree of the viewer with respect to the object, regarding to objects respectively detected for each viewer by the attention object detection unit when the plurality of viewers view the three-dimensional spatial image, on the basis of at least one of the total number of times and the total time of the attention by the plurality of viewers (Paragraphs [0055]: assign an interest level based on analyzing gaze patterns of one or more users and [0063]: A user's gaze pattern may be recorded by analyzing the direction of the user's gaze and any changes in direction of the gaze.  Physical items or attributes such as clothing, hair color and/or hair style may be occluded and/or replaced).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sharp to disclose a second step of allowing an attention degree calculation unit of the computer system to calculate an attention degree of the viewer with respect to the object, 
Regarding claim 9, Sharp discloses a computer-readable advertising information processing program stored on a non-transitory computer readable medium for executing processing relevant to an advertisement with respect to a computer system in which a three-dimensional spatial image including a plurality of objects, and advertising information embedded in an advertising display region disposed at a position in the vicinity in a spontaneously visual range even when a visual line of the viewer is not moved, from at least one object of the plurality of objects is played back and is displayed on a display (Paragraphs [0011]: virtual objects may comprise advertisements embedded within the virtual world, and [0059]: virtual objects created using 3D modeling code to be displayed in the simulated environment), the advertising information processing program for allowing a computer to function as: 
attention object detection means detecting an object that a viewer pays attention to in the three-dimensional image displayed on the display (Paragraph [0059]: the object creator or another computer operator identifies 300 the object B as requiring attention monitoring and identifies the viewable surfaces of the object B.); 
region evaluation means evaluating, in accordance with the attention degree calculated by the attention degree calculation means, a degree of effect of the advertising display region which is disposed at the position in the vicinity of the object, and in which advertising information is not displayed and is invisible (Paragraphs [0061]-[0063]: The viewing region is then monitored 330, comparing the viewing region with the locations of avatars A1, A2, A3 within the same sector of the computer-simulated environment, to identify any avatars within the object's viewing region.  [0062] 4.  For each detected avatar A1 within the viewing region, monitor 340 the avatar's current attention region (the 3D volume defined by projecting from a nominal view point through the viewing plane along the line of sight of the avatar to a second plane at a threshold distance from the avatar, as described above).  This attention region corresponds to the avatar-controlling user's clipped field of view, subject to any defined depth limitation (threshold distance) or any defined focus region (limited angular range within the avatar's total field of view) that is associated with the avatar A1.  [0063] 5.  Determine 350 whether B is within the attention region of A1).
Sharp discloses the limitations above. Sharp does not explicitly disclose:
attention degree calculation means calculating an attention degree of the viewer with respect to the object, regarding to objects respectively detected for each viewer by the attention object detection means when the plurality of viewers view the three-dimensional spatial image, on the basis of at least one of the total number of times and the total time of the attention by the plurality of viewers.
Reed teaches:
attention degree calculation means calculating an attention degree of the viewer with respect to the object, regarding to objects respectively detected for each viewer by the attention object detection means when the plurality of viewers view the three-dimensional spatial image, on the basis of at least one of the total number of times and the total time of the attention by the plurality of viewers (Paragraphs [0055]: assign an interest level based on analyzing gaze patterns of one or more users and [0063]: A user's gaze pattern may be recorded by analyzing the direction of the user's gaze and any changes in direction of the gaze.  Physical items or attributes such as clothing, hair color and/or hair style may be occluded and/or replaced).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sharp to disclose attention degree calculation means calculating an attention degree of the viewer with respect to the object, regarding to objects respectively detected for each viewer by the attention object detection means when the plurality of viewers view the three-dimensional spatial image, on the basis of at least one of the total number of times and the total time of the attention by the plurality of viewers as taught by Reed because it would have effectively improved the content distribution to the user. Sharp discloses monitoring user activity and the effectiveness of objects within a virtual environment such as an immersive, computer-simulated 3D environment (Sharp Abstract). . 


Claims 2, 3,  and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al. (US 2009/0051681 A1) in view of Reed et al. (US 2018/0323972 A1) in further view of Altberg et al. (US 2008/0262910 A1).

Regarding claim 2, Sharp, in view of Reed, does not explicitly disclose: 
a rank setting unit setting ranks with respect to a plurality of items of advertising information to be displayed in the advertising display region; and 
an advertising assignment unit assigning to the advertising display region, advertising information having a rank in accordance with the degree of effect evaluated with respect to the advertising display region by the region evaluation unit, among the plurality of items of advertising information items with respect to which the ranks have been set by the rank setting unit.
Altberg teaches:
a rank setting unit setting ranks with respect to a plurality of items of advertising information to be displayed in the advertising display region (Paragraph [0374]); and 
an advertising assignment unit assigning to the advertising display region, advertising information having a rank in accordance with the degree of effect evaluated with respect to the advertising display region by the region evaluation unit, among the plurality of items of advertising information items with respect to which the ranks have been set by the rank setting unit (Paragraph [0374]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sharp, in view of Reed, to disclose a rank setting unit setting ranks with respect to a plurality of items of advertising information to be displayed in the advertising display region; and an advertising assignment unit assigning to the advertising display region, advertising information having a rank in accordance with the degree of effect evaluated with respect to the advertising display 
Regarding claim 3, Sharp, in view of Reed, does not explicitly disclose: 
an advertising information providing unit providing the advertising information to the advertising display region, in accordance with the assignment performed by the advertising assignment unit.
Altberg teaches:
an advertising information providing unit providing the advertising information to the advertising display region, in accordance with the assignment performed by the advertising assignment unit (Paragraph [0375]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sharp, in view of Reed, to disclose an advertising information providing unit providing the advertising information to the advertising display region, in accordance with the assignment performed by the advertising assignment unit as taught by Altberg because it would have effectively improved advertisement presentation in a virtual reality environment. Sharp, in view of Reed, discloses monitoring user activity and monitoring the effectiveness of objects within a virtual environment (Sharp Abstract). Using the methods and systems to connect people via virtual reality for real time communications of Altberg would provide increased user interaction within a virtual reality words by presenting relevant advertisement to the user.
Regarding claim 10, Sharp, in view of Reed, does not explicitly disclose: 
rank setting means setting ranks with respect to a plurality of items of advertising information to be displayed in the advertising display region; and 
advertising assignment means assigning to the advertising display region, advertising information having a rank in accordance with the degree of effect evaluated with respect to the advertising display 
Altberg teaches:
rank setting means setting ranks with respect to a plurality of items of advertising information to be displayed in the advertising display region (Paragraph [0374]); and 
advertising assignment means assigning to the advertising display region, advertising information having a rank in accordance with the degree of effect evaluated with respect to the advertising display region by the region evaluation means, among the plurality of items of advertising information items with respect to which the ranks have been set by the rank setting means (Paragraph [0374]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sharp, in view of Reed, to disclose rank setting means setting ranks with respect to a plurality of items of advertising information to be displayed in the advertising display region, and advertising assignment means assigning to the advertising display region, advertising information having a rank in accordance with the degree of effect evaluated with respect to the advertising display region by the region evaluation means, among the plurality of items of advertising information items with respect to which the ranks have been set by the rank setting means as taught by Altberg because it would have effectively improved advertisement presentation in a virtual reality environment. Sharp, in view of Reed, discloses monitoring user activity and monitoring the effectiveness of objects within a virtual environment (Sharp Abstract). Using the methods and systems to connect people via virtual reality for real time communications of Altberg would provide increased user interaction within a virtual reality words by presenting relevant advertisement to the user.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al. (US 2009/0051681 A1) in view of Reed et al. (US 2018/0323972 A1) in further view of Arai (US 2017/0053452 A1).

Regarding claim 4, Sharp, in view of Reed, discloses:

the attention object detection unit detects an object drawn in the three-dimensional spatial image that is played back by the image playback unit, as the object that the viewer pays attention to (Paragraph [0059]).
Sharp, in view of Reed, discloses the limitations above.  Sharp, in view of Reed, does not explicitly disclose:
the display is a head mount display on which a motion sensor detecting a head motion of the viewer is mounted, 
the image playback unit controls the playback of the three-dimensional spatial image such that a three-dimensional space in a direction to which the viewer is directed is drawn, in accordance with the head motion of the viewer that is detected by the motion sensor.
Arai teaches:
the display is a head mount display on which a motion sensor detecting a head motion of the viewer is mounted (Fig. 1; Paragraph [0059]), 
the image playback unit controls the playback of the three-dimensional spatial image such that a three-dimensional space in a direction to which the viewer is directed is drawn, in accordance with the head motion of the viewer that is detected by the motion sensor (Paragraph [0064]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sharp, in view of Reed, to disclose the display is a head mount display on which a motion sensor detecting a head motion of the viewer is mounted, and the image playback unit controls the playback of the three-dimensional spatial image such that a three-dimensional space in a direction to which the viewer is directed is drawn, in accordance with the head motion of the viewer that is detected by the motion sensor as taught by Arai because it would have effectively improved advertisement presentation in a virtual reality environment.  Sharp, in view of Reed, discloses monitoring user activity and monitoring the effectiveness of objects within a virtual environment (Sharp Abstract). Using the method and apparatus for providing virtual space of Arai would provide an enhanced user content interaction by specifying an adjusted duration of gaze based on the duration of gaze, the direction 
Regarding claim 5, Sharp discloses characterized in that the attention object detection unit detects an object drawn in a predetermined region that is set in a central portion of a playback range, in the objects drawn in the three-dimensional spatial image that is played back by the image playback unit, as the object that the viewer pays attention to (Paragraph [0059]).
Regarding claim 6, Sharp, in view of Reed, does not explicitly disclose:
 characterized in that the display is a head mount display on which a visual line sensor detecting a visual line of the viewer is mounted, in addition to the motion sensor detecting the head motion of the viewer, and 
the attention object detection unit detects an object in a direction of the visual line of the viewer that is detected by the visual line sensor, in the objects drawn in the three-dimensional spatial image that is played back by the image playback unit, as the object that the viewer pays attention to.
Arai teaches:
characterized in that the display is a head mount display on which a visual line sensor detecting a visual line of the viewer is mounted, in addition to the motion sensor detecting the head motion of the viewer (Fig. 1; Paragraph [0059]), and 
the attention object detection unit detects an object in a direction of the visual line of the viewer that is detected by the visual line sensor, in the objects drawn in the three-dimensional spatial image that is played back by the image playback unit, as the object that the viewer pays attention to (Paragraph [0068]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sharp, in view of Reed, to disclose characterized in that the display is a head mount display on which a visual line sensor detecting a visual line of the viewer is mounted, in addition to the motion sensor detecting the head motion of the viewer, and the attention object detection unit detects an object in a direction of the visual line of the viewer that is detected by the visual line sensor, in the objects drawn in the three-dimensional spatial image that is played back by the image playback unit, as the object that the viewer pays attention to as taught by Arai because it would have .

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al. (US 2009/0051681 A1) in view of Reed et al. (US 2018/0323972 A1)  in further view of Altberg et al. (US 2008/0262910 A1) in further view of Arai (US 2017/0053452 A1). 

Regarding claim 11, Sharp, in view of Reed and Altberg, discloses:
characterized in that the three-dimensional spatial image is a three-dimensional spatial image in virtual reality (Sharp Paragraph [0059]), 
the attention object detection unit detects an object drawn in the three-dimensional spatial image that is played back by the image playback unit, as the object that the viewer pays attention to (Sharp Paragraph [0059]).
Sharp, in view of Reed and Altberg, discloses the limitations above. Sharp, in view of Reed and Altberg, does not explicitly disclose:
the display is a head mount display on which a motion sensor detecting a head motion of the viewer is mounted,
the image playback unit controls the playback of the three-dimensional spatial image such that a three-dimensional space in a direction to which the viewer is directed is drawn, in accordance with the head motion of the viewer that is detected by the motion sensor.
Arai teaches:
the display is a head mount display on which a motion sensor detecting a head motion of the viewer is mounted (Fig. 1; Paragraph [0059]), 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sharp, in view of Reed and Altberg,  to disclose the display is a head mount display on which a motion sensor detecting a head motion of the viewer is mounted, and the image playback unit controls the playback of the three-dimensional spatial image such that a three-dimensional space in a direction to which the viewer is directed is drawn, in accordance with the head motion of the viewer that is detected by the motion sensor as taught by Arai because it would have effectively improved advertisement presentation in a virtual reality environment. Sharp, in view of Reed and Altberg, discloses monitoring user activity and monitoring the effectiveness of objects within a virtual environment (Sharp Abstract). Using the method and apparatus for providing virtual space of Arai would provide an enhanced user content interaction by specifying an adjusted duration of gaze based on the duration of gaze, the direction of gaze, and the reference direction, and providing a prescribed content to the user based on the adjusted duration of gaze (Arai Paragraph [0006]).

	

	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621